In a stockholder’s derivative action, Special Term granted plaintiff’s motion to strike out the counterclaim contained in appellants’ answer to the amended and supplemental complaint in connection with the tenth cause of action, without prejudice to any independent action which appellants may have against the Sanford Hotel Corp. The appeal is from the order insofar as it strikes out the counterclaim. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Adel, Acting P. J., Wenzel, MaeCrate, Schmidt and Beldock, JJ., concur.